In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-386 CV

____________________


IN RE JOHN WAYMON BROWN, RUSSELL VANCE BURAS,

LARRY ROBERT HAMMOND, AND MICHAEL KIRK ROSS




Original Proceeding



MEMORANDUM OPINION
 John Waymon Brown, Russell Vance Buras, Larry Robert Hammond, and Michael
Kirk Ross, relators, filed a petition for writ of mandamus with this Court.  Tex. R. App.
P. 52.  Relators contemporaneously filed a notice of interlocutory appeal from an order
denying a motion to compel arbitration and stay proceedings.  See Brown v. Anderson, No.
09-02-359 CV (Tex. App.--Beaumont March 6, 2003); Tex. Civ. Prac. & Rem. Code
Ann. § 171.098(a) (Vernon Supp. 2003).  The parties do not contest that the Texas
Arbitration Act applies in this case; we concur with that position.  We have issued an
opinion reversing the trial court's order denying the motion to compel arbitration and have
remanded the interlocutory appeal to the trial court for further proceedings.  See Brown,
No. 09-02-359 CV. 
	As the Texas Arbitration Act, rather than the Federal Arbitration Act, applies, the
appropriate remedy is through interlocutory appeal.  As relators have successfully
prosecuted their interlocutory appeal, their petition for writ of mandamus, involving
identical issues and facts, is now moot.  The petition for writ of mandamus is dismissed.
	PETITION FOR WRIT OF MANDAMUS DISMISSED.
  
										PER CURIAM



Submitted on January 28, 2003
Opinion Delivered March 6, 2003

Before McKeithen, C.J., Burgess and Gaultney, JJ.